DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/671,833, filed on May 15, 2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed September 27, 2022 claim 1 has been amended. Claims 2-6 were previously canceled.  Claims 1 and 7-13 are currently pending and presented for examination.  

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
Applicant has essentially presented the same arguments that were already addressed in the previous office action.  The Examiner maintains all previous arguments. 
With respect to the double patenting rejections, Applicant argues that the cited patents do not specifically recite the treatment of pancreatic cancer.
This argument is found not persuasive since each of the cited patents broadly claim the treatment of cancer in general and therefore it would have been obvious to a person of ordinary skill in the art that the claimed compounds would treat all cancers.  Thus, the compounds claimed in the cited patents have broad capability in treating all types of cancer. Therefore, it would have been obvious to a person of ordinary skill in the art to treat all types of cancer including pancreatic cancer with a reasonable expectation of similar success.  The cited patents claim that the compounds are useful for the treatment of cancer and the claims of the instant application claim the treatment of cancer which is pancreatic cancer.  It is clear based on the claims of the cited patents that a variety of cancers can be treated by the claimed compounds.  Thus, it would have been obvious to a person of ordinary skill in the art to treat all forms of cancer including pancreatic cancer comprising the administration of the claimed compounds since each of the cited patents claim the treatment of cancer in general.  Applicant provides no specific evidence or persuasive reasoning as to why a person of ordinary skill in the art would not have contemplated the treatment of pancreatic cancer in view of the patent claims which recite a method for treating cancer. The patent claims do not teach or suggest that the treatment of cancer as claimed does not include pancreatic cancer.  Thus based on the claims of each of the cited patents, a person of ordinary skill in the art would reasonable expect the treatment of pancreatic cancer in view of the broad treat of cancer as claimed in the cited patents.  
Thus, for these reasons and for reasons above, the previous double patenting rejections are hereby maintained and reproduced below.
With respect to the rejection under 35 USC 103, Applicant argues that the examiner cites a paragraph buried deep within the reference, paragraph [0628]
of Miller which is very broad and without boundaries as it teaches a long list of possible compounds including six formulas and lacking statements such as preferred, typical, or optimum that In re Baird says is necessary to provide direction to the skilled artisan.  Applicant further argues that the same is true with paragraph [0267] of Lu as cited by the Examiner.  Applicant further points to other parts of Miller which does not teach treating pancreatic cancer but teaches treatment of other types of cancer, such as [0594] of Miller.  Applicant further argues that the examples of Miller do not support treatment of pancreatic cancer.  Applicant makes the same arguments for Lu.
These arguments are found not persuasive since it is specifically disclosed in Miller et al. that one embodiment provides for the use of a compound as herein described, or isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal any combination thereof, for treating, suppressing, reducing the severity, reducing the risk, delaying the progression, or inhibiting of pancreatic cancer, metastatic pancreatic cancer, resistant pancreatic cancer or drug-resistant pancreatic cancer [0628]. Miller et al. specifically teaches that in one embodiment, the compound is compound 17ya [0628]. Thus Miller et al. specifically guides an artisan practicing the invention to specifically select compound 17ya for the treatment of pancreatic cancer.
In addition, even though Miller et al. includes both pancreatic cancer and compound 17ya on lists that include other cancers and active agents, respectively this is insufficient to avoid a prima facie case of obviousness since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Furthermore, Lu et al. specifically teaches the use of a compound as disclosed therein, or isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, for treating, suppressing, reducing the severity, reducing the risk, delaying the progression, or inhibiting of pancreatic cancer, metastatic pancreatic cancer, resistant pancreatic cancer or drug-resistant pancreatic cancer [0267].  Lu et al. specifically teaches that one embodiment, the compound used to treat pancreatic cancer is compound 17ya 
    PNG
    media_image1.png
    171
    367
    media_image1.png
    Greyscale
([0184] and [0267]).  Thus Lu et al. specifically guides an artisan practicing the invention to select compound 17ya for the treatment of pancreatic cancer.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that the management of pancreatic cancer is exceptionally difficult due to poor response to available therapeutic drugs.  However, Applicant argues that they have unexpected discovered that compound 17ya is a more potent destabilizing agent of III and IV tubulin isotypes and thus has profound therapeutic efficacy in pancreatic cancer models.  
It is maintained that this argument is found not persuasive since Applicant’s data merely corroborate what the prior art already specifically teaches, which is that compound 17ya is useful for the treatment of pancreatic cancer as detailed above.  Both Lu et al. and Miller et al. specifically teach a method for treating pancreatic cancer comprising the administration of compound 17ya as detailed above.  Moreover, both Miller et al. and Lu et al. teaches that compound 17ya is a tubulin inhibitor that inhibits tubulin polymerization. Thus, Applicant’s data is not surprising or unexpected in view of the prior art cited.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). 
Applicant argues that the scope of claim 1 has been narrowed to encompass compound 17ya and other similar compounds with only slight variations and thus the unexpected results are commensurate in scope with the claimed invention.
Applicant’s amendments to the claim are not sufficient to overcome the rejections of record since as detailed above both Miller and Lu specifically teach the use of a compound as disclosed therein, for treating, suppressing, reducing the severity, reducing the risk, delaying the progression, or inhibiting of pancreatic cancer, metastatic pancreatic cancer, resistant pancreatic cancer or drug-resistant pancreatic cancer, wherein the compound used to treat pancreatic cancer is compound 17ya.
Thus, Applicant’s arguments are found not persuasive for these reasons and therefore the previous rejections under 35 USC 103 are hereby maintained and reproduced below.  
This action is FINAL
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16, 21-27, 29, 30, 35 and 36 of U.S. Patent No. 8,822,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘513 are substantially overlapping in scope and mutually obvious.
Claims 1 and 7-11 of the instant application claim a method of treating pancreatic cancer in a subject in need thereof comprising administering to the subject the same compounds as claimed in ‘513.
The cited claims of ‘513 claim the same compounds as claimed in the instant application as well as a method of treating cancer comprising the administration of said compounds.
‘513 does not specifically claim the cancer is pancreatic cancer.
However, the cited claims of ‘513 broadly claim the treatment of cancer in general and thus it would have been obvious to a person of ordinary skill in the art to treat all types of cancer including pancreatic cancer with a reasonable expectation of similar success.  Thus, the cited claims of ‘513 are inclusive of all cancer types and thus the treatment of pancreatic cancer is rendered obvious.
Thus, the cited claims of the instant application are not patentably distinct from the cited claims of ‘513.

Claims 1 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 19, 25-27, 29 of U.S. Patent No. 9,029,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘408 are substantially overlapping in scope and mutually obvious.
Claims 1 and 7-10 of the instant application claim a method of treating pancreatic cancer in a subject in need thereof comprising administering to the subject a compound of formula XI, VIII, XI(b), XI(e), or compound 17ya.
Claims 1-6, 19, 25-27, 29 of ‘408 claim a compound represented by formula XXII 
    PNG
    media_image2.png
    125
    254
    media_image2.png
    Greyscale
as well as a method of treating cancer comprising the administration of said compounds.
‘408 does not specifically claim the cancer is pancreatic cancer.
However, the cited claims of ‘408 broadly claims the treatment of cancer in general and thus it would have been obvious to a person of ordinary skill in the art to treat all types of cancer including pancreatic cancer with a reasonable expectation of similar success.  Thus, the cited claims of ‘408 are inclusive of all cancer types and thus the treatment of pancreatic cancer is rendered obvious.
Thus, the cited claims of the instant application are not patentably distinct from the cited claims of ‘408.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 20-22 and 24 of U.S. Patent No. 10,301,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘285 are substantially overlapping in scope and mutually obvious.
Claims 9 and 10 of the instant application claim a method of treating pancreatic cancer in a subject in need thereof comprising administering to the subject a compound of formula XI(e), or compound 17ya.
The cited claims of ‘285 claim a method of treating cancer comprising the administration of the compound 17ya.
‘285 does not specifically claim the cancer is pancreatic cancer.
However, the cited claims of ‘285 broadly claims the treatment of cancer in general and thus it would have been obvious to a person of ordinary skill in the art to treat all types of cancer including pancreatic cancer with a reasonable expectation of similar success.  Thus, the cited claims of ‘285 are inclusive of all cancer types and thus the treatment of pancreatic cancer is rendered obvious.
Thus, the cited claims of the instant application are not patentably distinct from the cited claims of ‘285.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2014/0213623 A1.
Claims 1 and 7-13 of the instant application claim a method of treating pancreatic cancer in a subject in need thereof comprising administering to the subject a compound of formula XI, XI(e), or compound 17ya by oral administration.
Miller et al. specifically teaches the use of a compound as disclosed therein, or an isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, for treating, suppressing, reducing the severity, reducing the risk, delaying the progression, or inhibition of pancreatic cancer, metastatic pancreatic cancer, resistant pancreatic cancer or drug-resistant pancreatic cancer [0628].  Miller et al. specifically teaches that in one embodiment, the compound for the treatment of pancreatic cancer is a compound of formula XI having the structure 
    PNG
    media_image3.png
    207
    275
    media_image3.png
    Greyscale
 which are the same compounds of formula XI as claimed in instant claim 1 ([0476] and [0628]). Miller et al. further specifically teaches that in one embodiment, the compound for the treatment of pancreatic cancer is the compound 17ya having the structure 
    PNG
    media_image4.png
    141
    306
    media_image4.png
    Greyscale
, which is a compound of formula XI(e) having the structure 
    PNG
    media_image5.png
    248
    254
    media_image5.png
    Greyscale
which are the same compounds as claimed in claims 9 and 10 of the instant application ([0493], [0549] and [0628]).
Thus, the Miller et al. specifically teaches a method of treating pancreatic cancer comprising the administration of compounds of formula (XI) and compounds of formula XI(e), and specifically compound 17ya.
Miller et al. does not specifically teach the treatment of pancreatic cancer by oral administration of the compounds.  Miller et al. does not specifically teach combining the claimed compounds with another anticancer agent for the treatment of pancreatic cancer.
Although Miller et al. does not specifically teach the treatment of pancreatic cancer by oral administration of the compounds, Miller et al. teaches that the compounds can be administered by oral administration [0585].  Miller et al. specifically demonstrates that compound 17ya has improved aqueous solubility which correlates with much improved oral bioavailability [0845].  Miller et al. further teaches that Table 17 shows that intravenous or oral administration of 17ya exhibited reduced tumor growth over a wide range of tumor types [0901].
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the compounds disclosed in Miller et al. to treat the pancreatic cancer by oral administration with a reasonable expectation of success since Miller et al. specifically demonstrates that the compounds including compound 17ya have improved aqueous solubility which correlates with much improved oral bioavailability and because Miller et al. further demonstrates that oral administration of 17ya exhibited reduced tumor growth over a wide range of tumor types.  Thus, the treatment of pancreatic cancer by oral administration of the compounds as claimed in the instant claims is rendered obvious in view of the teachings of Miller et al.
Although Miller et al. does not specifically teach combining the claimed compounds with another anticancer agent for the treatment of pancreatic cancer, 
Miller teaches that the administering is carried out in combination with another cancer therapy [0018].  Miller et al. teaches that when the compounds are administered to treat or prevent a cancerous condition, the pharmaceutical composition can also contain, or can be administered in conjunction with, other therapeutic agents or treatment regimen presently known or hereafter developed for the treatment of various types of cancer [0599] [0647]. Examples of other therapeutic agents or treatment regimen include, without limitation, radiation therapy, immunotherapy, chemotherapy, surgical intervention, and combinations thereof [0599] [0647].
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art combine the compounds taught in Miller et al. with another anticancer agent with a reasonable expectation of providing an improved treatment of cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1 and 7- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Publication No. 2011/0257196 A1.
Claims 1 and 7-13 of the instant application claim a method of treating pancreatic cancer in a subject in need thereof comprising administering to the subject a compound of formula XI, XI(e), or compound 17ya by oral administration.
Lu et al. teaches the use of a compound as disclosed therein, or isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, for treating, suppressing, reducing the severity, reducing the risk, delaying the progression, or inhibiting of pancreatic cancer, metastatic pancreatic cancer, resistant pancreatic cancer or drug-resistant pancreatic cancer [0267].  Lu et al. specifically teaches that in one embodiment, the compound used to treat pancreatic cancer is compound 12da having the following structure: 
    PNG
    media_image6.png
    266
    288
    media_image6.png
    Greyscale
([0171] and [0267]). Lu et al. specifically teaches that in another embodiment, the compound used to treat pancreatic cancer is the compound 12fa having the following structure: 
    PNG
    media_image7.png
    239
    326
    media_image7.png
    Greyscale
([0035] [0172] and [0267]). Lu et al. specifically teaches that in one embodiment, the compound used to treat pancreatic cancer is compound 55
    PNG
    media_image8.png
    270
    206
    media_image8.png
    Greyscale
([0032] and [0267]). Lu et al. further specifically teaches that in another embodiment, the compound used to treat pancreatic cancer is compound 17ya 
    PNG
    media_image1.png
    171
    367
    media_image1.png
    Greyscale
([0184] and [0267]).
Thus Lu et al. specifically teaches a method of treating pancreatic cancer comprising the administration of compounds of formula (XI) including compounds 12da and 12fa and compounds of formula XI(e), specifically compound 17ya.
Lu et al. does not specifically teach the treatment of pancreatic cancer by oral administration of the compounds.  Lu et al. does not specifically teach combining the claimed compounds with another anticancer agent for the treatment of pancreatic cancer.
Although Lu et al. does not specifically teach the treatment of pancreatic cancer by oral administration of the compounds, Lu et al. teaches that the compounds can be administered by oral administration [0231].  Miller et al. specifically demonstrates that compounds 12fa and 17ya have improved oral bioavailability and thus are suited for oral administration [0571].  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the compounds disclosed in Lu et al. to treat the pancreatic cancer by oral administration with a reasonable expectation of success since Lu et al. specifically demonstrates that the compounds including compounds 12fa and 17ya have improved oral bioavailability and thus are suitable for oral administration.  Thus, the treatment of pancreatic cancer by oral administration of the compounds as claimed in the instant claims is rendered obvious in view of the teachings of Lu et al.
Although Lu et al. does not specifically teach combining the claimed compounds with another anticancer agent for the treatment of pancreatic cancer, Lu et al. teaches that the compounds are administered in combination with an anti-cancer agent or other therapeutic agents or treatment regimens such as radiation therapy, immunotherapy, chemotherapy, surgery and combinations thereof ([0237] [0283]-[0284]).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art combine the compounds taught in Lu et al. with another anticancer agent with a reasonable expectation of providing an improved treatment of cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1 and 7-13 are rejected.  Claims 2-6 are canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM